Citation Nr: 0928097	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  03-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1974. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for PTSD and an increased rating for 
degenerative disc disease of the lumbar spine.  Timely 
appeals were noted from that decision.

In June 2004, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

During the pendency of the veteran's appeal, the RO awarded 
an increased evaluation for the service-connected 
degenerative disc disease from 10 percent to 20 percent.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).   The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issue remains 
in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The veteran was afforded two VA mental health examinations, 
in 2002 and 2004, which diagnosed PTSD, but did not base 
their opinions upon a verified stressor as required by the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125(a).  In 
March 2007, the U.S. Army and Joint Services Records Research 
Center (JSRRC) was able to verify one of the veteran's 
stressors; specifically, that the veteran's position at Long 
Binh came under rocket attack on March 2, 1970.  See, e.g., 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  On remand, 
the veteran should be scheduled for a new VA examination to 
determine whether he has PTSD based on the verified stressor 
of rocket attacks.  

With regard to the veteran's claim for an increased rating 
for degenerative disc disease, on review of the record, the 
Board finds that the veteran has not been provided a notice 
letter regarding VCAA and its applicability to his appeal.  
It is the RO that must insure compliance with the notice 
provisions in the first instance.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v.  Principi, 16 
Vet. App. 370 (2002); Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  Accordingly, this case must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for a compensable rating, to include 
the following:

a. Evidence of the current worsening or 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life;

b. General notice of the requirements 
of the applicable Diagnostic Code in 
the event that the claimant is rated 
under a Diagnostic Code that contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a notable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result);

c. Notification that, in the event an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100%, depending 
on the disability involved, based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and 

d. Examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation.  

2.  In the event that evidence is 
submitted showing that the veteran's 
degenerative disc disease has worsened in 
severity, schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
degenerative disease of the lumbar spine.  
The claims folder should be made 
available to the examiner for review and 
all necessary testing should be 
conducted.  The examiner should specify 
any neurological involvement and its 
degree of impairment.  All indicated 
studies, including range of motion 
studies in degrees, should be performed.  
If ankylosis is exhibited, the examiner 
should specify whether it is favorable or 
unfavorable.  The examiner should also 
note the extent and duration of any 
incapacitating episodes during the past 
12 months.  

3.  Schedule the veteran for a VA mental 
health examination.  The claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  

The examiner should determine the nature 
and etiology any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether the verified stressor 
of a rocket attack at Long Binh was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that there is a link between the current 
symptomatology and the rocket attack 
found sufficient to produce PTSD by the 
examiner.  

5.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
